DETAILED ACTION
This communication is responsive to the application, filed October 10, 2022.  Claims 1, 3-11, and 13-20 are pending in this application.  The applicant has canceled claims 2 and 12.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 27, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (US 2019/0163372 A1) in view of Yoder et al. (US 7,880,946 B1) and further in view of Subramanian et al. (US 2018/0314725 A1) and further in view of Martin et al. (US 2019/0332319 A1).

As per claim 1:  A method comprising: 
at one or more remote storage arrays, asynchronously maintaining a consistent replica of a local storage array’s first set of input/output operations (IOs); 
Sridharan discloses [0004] replication is either synchronous or asynchronous.
wherein the local storage array is located at a first site, and the remote storage arrays are located at a second site.  
Sridharan discloses [0004] primary data can be backed up at a remote location, such as a cloud-based disaster recovery server.
receiving the first set of IOs during a first IO receive cycle of the IO receive cycle at the local storage array; 
initiating the first IO receive cycle during a time interval; and 
wherein a threshold geographical distance separates the first and second sites; and  
Sridharan discloses [0004] backup images include a point-in-time copy of primary data typically taken on a repeated cycle.  Sridharan discloses IO cycle being received on a repeated cycle, but fails to explicitly disclose occurring during a specific time interval.  Yoder discloses a similar method, which further teaches [col. 20, lines 51-67] collecting a set of write data for a cycle occurring on a fixed interval.  A set of write data may be collected every X seconds independent of how many cycles.  Yoder further discloses [Fig. 3; col. 8] the storage system and the remote storage can be remotely connected and communicate over a network and is stored a different location so data is accessible if a disaster occurs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sridharan with that of Yoder.  One would have been motivated to have IO receive cycle occurs during a time interval because it allows to collect a cycle independent of the rate at which the data is being transferred [Yoder; col. 20, lines 51-67].
dynamically defining an IO receive cycle based on transmission latency measurements between the local and the one or more remote arrays; and
Sridharan and Yoder disclose receiving set of IOs during a time interval, but fail to explicitly disclose dynamically defining IO cycle based on transmission latency.  Subramanian discloses a similar method, which further teaches [0069] the remote storage system may monitor a latency of the remote storage when reading from or writing to for satisfying client operations issued to the remote storage.  The IO throughput can then be dynamically adjusted based upon the latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sridharan and Yoder with that of Subramanian.  One would have been motivated to dynamically define an IO receive cycle because it allows to take advantage of extra processing bandwidth when available [Subramanian; 0060].
wherein the initiation includes establishing the time interval based on 1) at least one historical and/or current IO workload received by the storage system and/or 2) a transmission time required to send each IO received during any given IO receive cycle to the one or more remote storage arrays, 
Sridharan, Yoder, and Subramanian disclose defining IO cycles based on latency, but fail to explicitly disclose establishing time interval based on current IO workload.  Martin discloses a similar method, which further teaches [0072] the host system may set the I/O receive cycle based on a current workload.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sridharan, Yoder, and Subramanian with that of Martin.  One would have been motivated to establish time interval base don current IO workload because it allows data storage system to overcome high workloads [Martin; 0072].

As per claim 3:  The method of claim 1 further comprising: transmitting a first set of IOs to the one or more remote storage arrays received during a first receive cycle; receiving a response from the one or more remote storage arrays corresponding to the transmitted first set of IOs; and starting a second receive cycle to receive a second set of IOs in response to receiving the response.  
Yoder discloses [cols. 12-13] the R1 system may send a commit message to the R2 system when R1 has completed transmitting all the cycle N-1 write data.  The R2 system may send an acknowledgement regarding cycle N-1 to the R1 system when all the cycle N-1 write data has been received at R2 and when R1 has also completed applying write of cycle N-2 to the R2 device.  

As per claim 4:  The method of claim 3 further comprising: establishing a remote data facility (RDF) link between the storage system and one or more host devices; and Page 15 of 20122307.01 transmitting a most recently completed IO cycle to the remote storage arrays via the RDF link.  
Yoder discloses [cols. 12-13] transmitting recently completed IO cycles to the remote array via an RDF link.

As per claim 5:  The method of claim 4 further comprising: configuring the remote storage arrays to establish a flash copy of a target storage device, wherein: the target storage device stores IOs related to one or more of the IO receive cycles, and the flash copy is established based on a state of the RDF link.  
Yoder discloses [col. 9, lines 29-51] a single RDF link or path may be between an RA of the systems.  The data can be transmitted over an RDF link, such as I/O traffic including write data in connection with performing remote data replication over the RDF link between the systems.  The storage array can be a flash storage.

As per claim 6:  The method of claim 5 further comprising: determining a transmission time of IOs receiving during a receive cycle; and determining a time required for the one or more remote storage arrays to process IOs related to a receive cycle that is prior to a receiving cycle related to a current transmission of IOs.  
Yoder discloses [col. 10, lines 22-59] each time period for which writes are collected or captured may also be referred to as a cycle or delta set having an associated cycle or sequence number.  Thus, writes directed to an R1 device may be collected for a plurality of cycles, whereby the sequence or cycle number denotes the particular time period in a sequence of successive time periods for which writes are collected.
 
As per claim 7:  The method of claim 6 further comprising: based on the IO transmission and processing times, triggering a receive cycle switch.
Yoder discloses [cols. 12-13] the R1 system may perform a cycle switch to cycle N and start sending writes for cycle N.

As per claim 8:  The method of claim 7 further comprising: in response to determining that the IO transmission and/or IO processing times are less than a threshold, establishing a receive cycle switch interval that includes: receiving IOs during an nth receive cycle; and transmitting IO related to an (n-1) receive cycle, wherein the one or more remote storage arrays are processing IO related to an (n-2) receive cycle.  
Yoder discloses [cols. 12-13] the R1 system may send a commit message to the R2 system when R1 has completed transmitting all the cycle N-1 write data.  The R2 system may send an acknowledgement regarding cycle N-1 to the R1 system when all the cycle N-1 write data has been received at R2 and when R1 has also completed applying write of cycle N-2 to the R2 device.  

As per claim 9:  The method of claim 7 further comprising: in response to determining that the IO transmission and/or IO processing times are greater than a threshold, establishing a receive cycle switch interval that includes: receiving an nth receive cycle, an (n-1) receive cycle, and an (n-2) receive cycle; and transmitting an (n-y) receiving cycle, wherein the one or more remote storage arrays are processing IO related to an (n-(y-1)) receive cycle.  
Yoder discloses [cols. 12-13] the R1 system may send a commit message to the R2 system when R1 has completed transmitting all the cycle N-1 write data.  The R2 system may send an acknowledgement regarding cycle N-1 to the R1 system when all the cycle N-1 write data has been received at R2 and when R1 has also completed applying write of cycle N-2 to the R2 device.  

As per claim 10:  The method of claim 7 further comprising: determining whether the state of the RDF link corresponds to a disaster event associated with a total loss of the storage system; and establishing the flash copy without pausing IO transmissions to the one or more remote storage arrays.
Yoder discloses [col. 9, lines 5-28] it may be desirable to copy data from the storage device R1 to another second storage device, such as R2, provided in a different location so that if a disaster occurs that renders R1 inoperable, the host may resume operation using the data of R2.  This capability can be provided by the RDF link.

As per claims 11 and 13-20:  Although claims 11 and 13-20 are directed towards an apparatus claim, they are rejected under the same rationale as the method claims 1 and 3-10 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20080262822 A1 – Hardwick discloses model training involves filtering the historical data and deriving resource cost and workload transformations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114